

116 HR 6220 IH: Emergency Family and Medical Leave Expansion Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6220IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Scott of Virginia (for himself, Ms. Adams, Mr. Takano, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Family and Medical Leave Act of 1993 to provide for leave with respect to a public health emergency, and for other purposes.1.Short titleThis Act may be cited as Emergency Family and Medical Leave Expansion Act. 2.Amendments to the Family and Medical Leave Act of 1993(a)Public health emergency leaveSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following:(F)During the 2-year period beginning on the date of the enactment of the Emergency Family and Medical Leave Expansion Act, because of a qualifying need related to a public health emergency in accordance with section 110..(b)RequirementsTitle I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) is amended by adding at the end the following: 110.Public health emergency leave(a)DefinitionsThe following shall apply with respect to leave under section 102(a)(1)(F):(1)Application of certain termsThe definitions in section 101 shall apply, except as follows:(A)Eligible employeeIn lieu of the definition in section 101(4)(A), the term eligible employee means an employee who has been employed for at least 30 days by the employer with respect to whom leave is requested under section 102(a)(1)(F).(B)Employer thresholdSection 101(4)(A)(i) shall be applied by substituting 1 or more employees for 50 or more employees for each working day during each of 20 or more calendar workweeks in the current or preceding calendar year.(C)ParentIn lieu of the definition in section 101(7), the term parent, with respect to an employee, means any of the following:(i)A biological, foster, or adoptive parent of the employee.(ii)A stepparent of the employee.(iii)A parent-in-law of the employee.(iv)A parent of a domestic partner of the employee.(v)A legal guardian or other person who stood in loco parentis to an employee when the employee was a child.(2)Additional definitionsIn addition to the definitions described in paragraph (1), the following definitions shall apply with respect to leave under section 102(a)(1)(F): (A)Qualifying need related to a public health emergencyThe term qualifying need related to a public health emergency, with respect to leave, means the employee has a need for leave for one of the following:(i)To comply with a recommendation or order by a public official having jurisdiction or a health care provider on the basis that—(I)the physical presence of the employee on the job would jeopardize the health of others because of—(aa)the exposure of the employee to coronavirus; or(bb)exhibition of symptoms of coronavirus by the employee; and(II)the employee is unable to both perform the functions of the position of such employee and comply with such recommendation or order.(ii)To care for a family member of an eligible employee with respect to whom a public official having jurisdiction or a health care provider makes a determination that the presence of the family member in the community would jeopardize the health of other individuals in the community because of—(I)the exposure of such family member to coronavirus; or(II)exhibition of symptoms of coronavirus by such family member.(iii)To care for the son or daughter of such employee if the school or place of care has been closed, or the child care provider of such son or daughter is unavailable, due to a public health emergency.(B)Public health emergencyThe term public health emergency means an emergency with respect to coronavirus declared by a Federal, State, or local authority.(C)Child care providerThe term child care provider means a provider who receives compensation for providing child care services on a regular basis, including an eligible child care provider (as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n)).(D)CoronavirusThe term co­ro­na­vi­rus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020. (E)SchoolThe term school means an elementary school or secondary school as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(F)FamilyThe term family member, with respect to an employee, means any of the following:(i)A parent of the employee.(ii)A spouse of the employee.(iii)A sibling of the employee.(iv)Next of kin of the employee or a person for whom the employee is next of kin. (v)A son or daughter of the employee.(vi)A grandparent or grandchild of the employee.(b)Leave taken intermittently or On a reduced work schedule(1)In generalSubject to paragraph (2), leave taken under section 102(a)(1)(F) may not be taken intermittently or on a reduced work schedule.(2)Care for son or daughterParagraph (1) shall not apply with respect to leave taken for the purpose described in subsection (a)(2)(A)(iii) if the son or daughter of the employee with respect to whom the subsection applies has not been exposed to coronavirus. (c)Relationship to paid leave(1)In generalAn employee may elect to substitute any of the accrued vacation leave, personal leave, or medical or sick leave for leave under section 102(a)(1)(F) in accordance with section 102(d)(2)(B). (2)Employer requirementAn employer may not require an employee to substitute any leave as described in paragraph (1) for leave under section 102(a)(1)(F). (d)NoticeIn any case where the necessity for leave under section 102(a)(1)(F) for the purpose described in subsection (a)(2)(A)(iii) is foreseeable, an employee shall provide the employer with such notice of leave as is practicable. (e)Certification(1)In generalAn employer may require that a request for leave under section 102(a)(1)(F) be supported by documentation described in paragraph (2). An employer may not require such documentation until not later than 3 weeks after the date on which the employee takes such leave. (2)Sufficient certificationThe following documentation shall be sufficient certification:(A)With respect to leave taken for the purposes described in clause (i) or (ii) of subsection (a)(2)(A)—(i)a recommendation or order from a public official having jursidiction or a health care provider that the relevant individual has symptoms of coronavirus or should be quarantined; or(ii)documentation or evidence that the relevant individual has been exposed to coronavirus.(B)With respect to leave taken for the purposes described in clause (iii) of subsection (a)(2)(A), notice from the school, place of care, or child care provider of the son or daughter of the employee of closure or unavailability. (f)Restoration to position(1)In generalSection 104(a)(1) shall not apply with respect to an employee of an employer who employs fewer than 25 employees if the conditions described in paragraph (2) are met.(2)ConditionsThe conditions described in this paragraph are the following:(A)The employee takes leave under section 102(a)(1)(F). (B)The position held by the employee when the leave commenced does not exist due to economic conditions or other changes in operating conditions of the employer—(i)that affect employment; and(ii)are caused by a public health emergency during the period of leave.(C)The employer makes reasonable efforts to restore the employee to a position equivalent to the position the employee held when the leave commenced, with equivalent employment benefits, pay, and other terms and conditions of employment.(D)If the reasonable efforts of the employer under subparagraph (C) fail, the employer makes reasonable efforts during the period described in paragraph (3) to contact the employee if an equivalent position described in subparagraph (C) becomes available.(3)Contact periodThe period described under this paragraph is the 1-year period beginning on the earlier of—(A)the date on which the qualifying need related to a public health emergency concludes; or(B)the date that is 12 weeks after the date on which the employee’s leave under section 102(a)(1)(F) commences. .